Barker, C. J.
When a plea of usury is filed, if there *453arc reasons wby it should not be received, the plaintiff' may object to its reception, and offer evidence to the court on a motion to reject it. Or, he may reply, and verify the replication by his own oath, if he have knowledge of the matter set forth in the replication. And when it is apparent that he has not such knowledge, but that it rests with some prior party to the note, the plaintiff may offer the oath of such prior party, in verification. This is within the reason and equity of the statute.
But when the defendant offers to verify a plea of usury by his oath, the plaintiff cannot reply new matter, nor traverse the matter alleged in the plea, and tender an issue to the jury, nor conclude with a general verification.
The replication in this case must therefore be rejected, and the ease remanded to the common pleas.
This is the third time this case has come up to this court on a question respecting the pleadings. If it appears here again, in a similar manner, we shall order judgment ianquam in furore, if the case will admit of it.